693 N.W.2d 822 (2005)
472 Mich. 873-882
MacIntyre
v.
MacIntyre.
Docket No. 127963, COA No. 255368.
Supreme Court of Michigan.
March 31, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the January 11, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals in part. MCL 600.5080(2) requires a "review" of the child custody decision. The parties' agreements may not waive the availability of an evidentiary hearing if the circuit court determines that a hearing is necessary to exercise its independent duty under the Child Custody Act, MCL 722.25. But as long as the circuit court is able to "determine independently what custodial placement is in the best interests of the children [,]" Harvey v. Harvey, 470 Mich. 186, 187, 680 N.W.2d 835 (2004), an evidentiary hearing is not required in all cases. In this case, the Oakland Circuit Court was able to make such an independent determination without a hearing. We REMAND the case to the Court of Appeals for consideration of the remaining issues on appeal.